DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Status of Claims
Claims 1, 6, 9, 14, and 17 have been amended in the request for continued examination filed December 30, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begins on page 3.
Response to Arguments begins on page 27.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 9, 15, and 17 recite: “the user's online shopping cart” in line 8 of claim 1, line 3 of claim 7, line 10 of claims 9 and 17, and lines 3-4 of claim 15. There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 1, 7, 9, 15, and 17 are rejected.
Claims 2-8, 10-16, and 18-20 inherit the deficiencies of claims 1, 9, and 17, and are therefore also rejected.
For purposes of examination, Examiner will interpret “the user's online shopping cart” as “an online shopping cart of the user” in claims 1, 9, and 17, and “the user's online shopping cart” as “the online shopping cart of the user” in claims 7 and 15.

Claims 1, 9, and 17 recite: “scoring each categorical search term by inputting embeddings for items in the list of items, embeddings for the previous search terms to a machine-learned scoring model, and an embedding for a customer associated with the client device.” This 
Claims 2-8, 10-16, and 18-20 inherit the deficiencies of claims 1, 9, and 17, and are therefore also rejected.
For purposes of examination, Examiner will interpret “scoring each categorical search term by inputting embeddings for items in the list of items, embeddings for the previous search terms to a machine-learned scoring model, and an embedding for a customer associated with the client device” as “scoring each categorical search term by inputting embeddings for items in the list of items, embeddings for the previous search terms to a machine-learned scoring model.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-8, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 9-16, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 17-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending search terms. Specifically, representative claim 1 recites the abstract idea of: 
receiving a request to view and to receive a search query;
retrieving historical activity data including previous search terms entered by a user in a concierge system;
retrieving, for each previous search term, a set of categorical search terms corresponding to one or more categories to which the previous search term has been mapped;
retrieving a list of items currently in the user's shopping cart;
scoring each categorical search term by inputting items in the list of items, the previous search terms to a scoring model, and information for a customer associated, wherein the scoring model is trained on historical recommended search terms to score categorical search terms and the inputs reflect characteristics of the items, characteristics of the previous search terms, and user preferences of the customer;
determining a set of nearby categorical search terms based on the scores, wherein the nearby categorical search terms each have a score above a threshold level; and
sending, for display, the set of nearby categorical search terms as recommended search terms
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending search terms, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving a request to view and to receive a search query; retrieving historical activity data including previous search terms entered by a user in a concierge system; retrieving, for each previous search term, a set of categorical search terms corresponding to one or more categories to which the previous search term has been mapped; and sending, for display, the set of nearby categorical search terms as recommended search terms are types of observation. Additionally, scoring each categorical search term by inputting items in the list of items, the previous search terms to a scoring model, and information for a customer associated, wherein the scoring model is trained on historical recommended search terms to score categorical search terms and the inputs are trained to reflect characteristics of the items, characteristics of the previous search terms, and user preferences of the customer is a type of evaluation. Furthermore, determining a set of nearby categorical search terms based on the scores, wherein the nearby categorical search terms each have a score above a threshold level is a type of judgment. Thus, representative claim 1 recites an abstract idea.

 a client device, a user interface, a database, an online concierge system, the user’s online shopping cart, embeddings for items in the list of items, embeddings for the previous search terms, a machine-learned scoring model that is trained, an embedding for a customer associated with the client device, and embeddings are trained.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of recommending search terms to a user occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-5 and 8 merely further define the abstract limitations of claim 1. Additionally, claims 6-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that no dependent claims include other additional elements. Thus, dependent claims 2-8 are also ineligible.
a non-transitory computer-readable storage medium comprising instructions executable by a processor, and claim 17 includes additional elements of a computer system comprising: a computer processor, and a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 9-16 and 17-20 are rejected for at least similar rationale as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et. al. (US 20110093488 A1, herein referred to as Amacker), in view of Yuan et. al. (US 20170193586 A1, herein referred to as Yuan) and Guo et. al. (US 20190258722 A1, herein referred to as Guo), in further view of Goyal et. al. (US 20160140125 A1, herein referred to as Goyal).

With respect to claim 1, Amacker discloses:
A method comprising {Amacker, see at least: fig 5; [0023] FIG. 5 illustrates steps of a process 500 for providing dynamic and category-specific search suggestions based on at least a partial search query}:
receiving, from a client device, a request to view a user interface, the user interface configured to receive a search query {Amacker, see at least: fig 1, #102; fig 2, #202, 204; [0014] The environment 100 shown includes an electronic client device 102, which can include any appropriate device operable to send and receive requests, messages, or information over an appropriate network 104 and convey information back to a user of the device; [0019] a user may perform a search for an item by entering or typing a search query within in a search box 204};
retrieving, from a database, historical activity data including previous search terms entered by a user of the client device in an online concierge system {Amacker, see at least: fig 1, #100, 102; [0020] the category descriptor 210 represents a link to a specific category store such that activation of the link or selection of the element ... will open and send the user directly to a category store web page, or other display screen, for purchase of relevant items or products; [0024] the application server matches the current search query with past search history for determining which items are most relevant. Search history analysis may involve a database look up for which items received the most activity when given the particular, or similar, search term};
retrieving, for each previous search term, a set of categorical search terms corresponding to one or more categories to which the previous search term has been mapped {Amacker, see at least: fig 4, #402, 408, 410; fig 6; [0024] items and categories that meet a minimum relatedness can be mapped to a search query for use in selecting items and categories};
retrieving items from the user's online shopping cart {Amacker, see at least: [0024] Search history analysis may involve a database look up … Such activity may include … the number of times the item was added to a virtual shopping cart};
scoring each categorical search term by inputting items, previous search terms, and a customer associated with the client device {Amacker, see at least: fig 1, #102, 104; fig 4, #402, ,
characteristics of the items and characteristics of the previous search terms {Amacker, see at least: [0024] activity may include the number of times a user has executed a search query for an item, the number of mouse clicks on a particular link associated with an item, the number of times the item was added to a virtual shopping cart, or even the number of direct online purchases of the item};
determining a set of nearby categorical search terms based on the scores, wherein the nearby categorical search terms are each above a threshold level {Amacker, see at least: fig 4, #402, 408, 410; fig 6; [0024] items and categories that meet a minimum relatedness can be mapped to a search query for use in selecting items and categories; [0025] Given the search query and list of relevant items, the application server determines categories associated with the particular item; [0026] After the set of the relevant queries and categories are determined, in step 508 the set is ordered by relevance score}; and
sending, for display via the client device, the set of nearby categorical search terms as recommended search terms {Amacker, see at least: fig 4, #402, 408, 410; fig 6; [0024] items and .
Although disclosing a method for analyzing historical activity data in order to recommended search terms, Amacker does not disclose:
retrieving a list of items currently in the shopping cart;
items in the list of items; and
user preferences of the customer.
However, Yuan teaches:
retrieving a list of items currently in the shopping cart {Yuan, see at least: [0038] the hosting server 16 may display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase. In addition, the hosting server 16 may transmit information about the product input to the search engine server 18 for use in generating search data in response to the system's search request. The hosting server 16 may also receive a recommended product list 28 (shown in FIG. 4B) from the search engine server 18 that includes information associated with products that are selected based on the search criteria};
items in the list of items {Yuan, see at least: [0038] the hosting server 16 may display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase}; and
user preferences of the customer {Yuan, see at least: [0109] The customer data 58 may include customer account/profile information and customer personal preferences}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included recommending search terms based on a current order and customer 
In addition, Amacker does not disclose:
scoring each search term by inputting embeddings for items, embeddings for the previous search terms to a machine-learned scoring model, and embeddings for a user;
wherein the machine-learned scoring model is trained on search terms to score search terms and the embeddings are trained to reflect characteristics;
wherein the search terms each have a score above a level.
However, Guo teaches:
scoring each search term by inputting embeddings for items, embeddings for the previous search terms to a machine-learned scoring model, and embeddings for a user {Guo, see at least: fig 11; [0108] A member engage history 1102 may include a sequence of members (e.g., potential job candidates) that a recruiter has interacted with in some way, such as by viewing a profile, saving to a project, or sending an email or other communication, is obtained. A search history 1104 may also be obtained. The search history 1104 may include, for example the sequence of queries the recruiter has searched for before; [0109] The current query's facet information 1106, such as the companies, titles, schools, etc., included in the current query, may also be retrieved; [0110] An embedding layer 1110 includes embedders 1112A/1112D, which turn the various pieces of information 1102-1108 into vectors; [0117] At operation 1218, the query facet entities vector, the set of suggestable entities vectors, the set of history of interactions vectors, and the set of history of queries vectors are passed into a deep learning network to calculate a similarity score between the first query and each suggestable entity in the set of suggestable entities};
wherein the machine-learned scoring model is trained on search terms to score search terms and the embeddings are trained to reflect characteristics {Guo, see at least: fig 5; [0061] The training component 502 feeds training data 506 comprising, for example, member profile data and member activity information into a feature extractor 508 that extracts one or more features 510 for the information. A first machine learning algorithm 512 produces standardized entity embeddings 514 using the extracted features 510. In the non-standardized entity embedding training component 503, training data 516 are fed to a feature extractor 518, which extracts one or more features 520 from the training data 516. A second machine learning algorithm 522 uses these extracted features along with the standardized entity embeddings 514 to calculate non-standardized entity embeddings and form the node similarity model 500; [0117] At operation 1218, the query facet entities vector, the set of suggestable entities vectors, the set of history of interactions vectors, and the set of history of queries vectors are passed into a deep learning network to calculate a similarity score between the first query and each suggestable entity in the set of suggestable entities};
wherein the search terms each have a score above a level {Guo, see at least: [0067] there are some entities from the standardized entity taxonomy 304 that are not stored in the heterogeneous graph structure 302 due to, for example, their co-occurrence count any other node in the heterogeneous graph structure 302 being below a threshold amount; [0117] At operation 1220, the set of suggestable entities is ranked based on the similarity scores. At operation 1222, one or more of the suggestable entities are caused to be displayed based on the ranking}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the scoring as taught by Guo in the search query recommendation method of Amacker in order to improve search speed (Guo, see: [0067]).

the machine-learned scoring model is trained on historical recommended search terms.
However, Goyal teaches:
the machine-learned scoring model is trained on historical recommended search terms {Goyal, see at least: fig 10; [0050] Each user interaction feature/signal may be associated with a weighting parameter in determining its impact on adjusting the query suggestion rankings; [0057] training data corresponding to different users 1006, 1008, 1010 are formed and may be processed in parallel by multiple user-specific training modules ...  To maximize the probability of total observations of what the user's final queries are after expressing negative feedback via user interaction features/signals, the regularized log-likelihood of softmax function may be used as the objective function in an un-constrained optimization framework}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using the historical recommended search terms as taught by Goyal in the search query recommendation using machine learning method of Amacker in order to reduce user efforts in formulating queries (Goyal, see: [0030]).
	
With respect to claim 2, Amacker, Yuan, Guo, and Goyal teach the method of claim 1. Amacker does not disclose:
retrieving, for each previous search term in the historical activity data, an embedding describing the previous search term, wherein the embedding comprises a vector that describes the previous search term in a latent space; and
retrieving, for each categorical search term, an embedding describing the categorical search term;
wherein determining the set of nearby categorical search terms is based on the embeddings.
However, Guo teaches:
retrieving, for each previous search term in the historical activity data, an embedding describing the previous search term, wherein the embedding comprises a vector that describes the previous search term in a latent space {Guo, see at least: fig 11; [0110] An embedding layer 1110 includes embedders 1112A/1112D, which turn the various pieces of information 1102-1108 into vectors. The member engage history vectors are then aggregated by aggregator 1114A and the search history vectors are aggregated by aggregator 1114B; [0116] a set of history of queries vectors is formed from the history of queries}; and
retrieving, for each categorical search term, an embedding describing the categorical search term {Guo, see at least: [0115] At operation 1208, a query facet (i.e., category) entities vector is formed from the first set of one or more entities; see also [0109]};
wherein determining the set of nearby categorical search terms is based on the embeddings {Guo, see at least: [0117] At operation 1218, the query facet entities vector, the set of suggestable entities vectors, the set of history of interactions vectors, and the set of history of queries vectors are passed into a deep learning network to calculate a similarity score between the first query and each suggestable entity in the set of suggestable entities}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the embeddings and vectors as taught by Guo in the search query recommendation method of Amacker in order to optimize the suggestions given (Guo, see: [0101]).

With respect to claim 3, Amacker, Yuan, Guo, and Goyal teach the method of claim 2. Amacker further discloses:
determining a ranked list of categorical search terms based on the scores {Amacker, see at least: [0026] After the set of the relevant queries and categories are determined, in step 508 the set is ordered by relevance score}; and
sending, for display via the client device, a set of the highest ranked categorical search terms in the ranked list {Amacker, see at least: [0026] After the set of the relevant queries and categories are determined, in step 508 the set is ordered by relevance score and displayed as search query suggestions in the search suggestion window; [0020] item list 206 is ordered by relevance, from the most relevant items to the least relevant items}.

With respect to claim 4, Amacker, Yuan, Guo, and Goyal teach the method of claim 1. Amacker further discloses:
receiving a score for each categorical search term {Amacker, see at least: [0024] items and categories that meet a minimum relatedness can be mapped to a search query for use; [0025] Each category may hold a value relating to its affinity, or relevance; [0026] After the set of the relevant queries and categories are determined, in step 508 the set is ordered by relevance score}.
Although disclosing receiving a score for each categorical search term, Amacker does not disclose:
receiving, from the machine-learned scoring model, a score.
However, Guo teaches:
receiving, from the machine-learned scoring model, a score {Guo, see at least: [0117] the set of history of queries vectors are passed into a deep learning network to calculate a similarity score between the first query and each suggestable entity in the set of suggestable entities}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the scoring as taught by Guo in the search query recommendation method of Amacker in order to improve search speed (Guo, see: [0067]).
	
With respect to claim 5, Amacker, Yuan, Guo, and Goyal teach the method of claim 4. Amacker further discloses:
retrieving, from a database, search terms for the user {Amacker, see at least: [0024] the application server matches the current search query with past search history for determining which items are most relevant. Search history analysis may involve a database look up for which items received the most activity when given the particular, or similar, search term};
determining, for each search term, a set of previous search terms corresponding to the search term, each previous search term associated with a set of categorical search terms {Amacker, see at least: fig 4; [0024] the application server matches the current search query with past search history for determining which items are most relevant. Search history analysis may involve a database look up for which items received the most activity when given the particular, or similar, search term}; and
labelling each search term as corresponding to one or more of the previous search terms based on the categorical search terms {Amacker, see at least: fig 4; [0024] the application server matches the current search query with past search history for determining which items are most relevant. Search history analysis may involve a database look up for which items received the ; and
using the labelled search terms {Amacker, see at least: fig 4; [0025] Given the search query and list of relevant items, the application server determines categories associated with the particular item; [0026] After the set of the relevant queries and categories are determined, in step 508 the set is ordered by relevance score}.
Although disclosing recommended search terms, Amacker does not disclose: 
historical recommended search terms; and
training the machine-learned model using the historical recommended search terms.
However, Goyal teaches:
retrieving, from a database, historical recommended search terms {Goyal, see at least: [0030] the method and system may maintain ranking of suggested queries that appeared in previous suggestion lists triggered by previous keystrokes where the user skipped, and demote ranking of suggested queries that appeared in previous suggestion lists where the user examined carefully but did not select (negative feedback)}; and
training the machine-learned model using the historical recommended search terms {Goyal, see at least: fig 10; [0050] Each user interaction feature/signal may be associated with a weighting parameter in determining its impact on adjusting the query suggestion rankings; [0057] training data corresponding to different users 1006, 1008, 1010 are formed and may be processed in parallel by multiple user-specific training modules ...  To maximize the probability of total observations of what the user's final queries are after expressing negative feedback via .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using the historical recommended search terms as taught by Goyal in the search query recommendation using machine learning method of Amacker in order to reduce user efforts in formulating queries (Goyal, see: [0030]).

With respect to claim 6, Amacker, Yuan, Guo, and Goyal teach the method of claim 1. Amacker further discloses:
the characteristics of previous search terms are used to map previous search terms to the set of categorical search terms {Amacker, see at least: fig 2; [0024] the application server matches the current search query with past search history for determining which items are most relevant. Search history analysis may involve a database look up for which items received the most activity when given the particular, or similar, search term. Such activity may include the number of times a user has executed a search query for an item, the number of mouse clicks on a particular link associated with an item, the number of times the item was added to a virtual shopping cart, or even the number of direct online purchases of the item. Based on the results, items and categories that meet a minimum relatedness can be mapped to a search query for use in selecting items and categories to be displayed to users submitting subsequent searches}.
Although disclosing determining a set of nearby categorical search terms based on user information, Amacker does not disclose:
the user preferences include dietary restrictions the customer follows and items the customer is partial to.

the user preferences include dietary restrictions the customer follows and items the customer is partial to {Yuan, see at least: [0109] The customer data 58 may include customer account/profile information and customer personal preferences. Customer personal preferences may include data from past purchases by the customer and customer-specific acceptance and rejection data, including {item, substitute} pair data as well as order-level data … Customer data 58 may also include manually entered data … including … dietary or nutritional preferences}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included user preferences as taught by Yuan in the search query recommendation method of Amacker in order to personalize the recommendations (Yuan, see: [0004]).

With respect to claim 7, Amacker, Yuan, Guo, and Goyal teach the method of claim 6. Amacker further discloses:
wherein determining a set of nearby categorical search terms is further based on generic items corresponding to the user’s online shopping cart {Amacker, see at least: [0018] the data store might access the user information to verify the identity of the user, and access the ownership information to obtain information about content which the user has previously purchased. The information then can be returned to the user, such as in a results listing on a web page that the user is able to view via a browser on the user device; [0024] Search history analysis may involve a database look up for which items received the most activity when given the particular, or similar, search term. Such activity may include the number of times a user has executed a search query for an item, the number of mouse clicks on a particular link associated .
Although disclosing determining categorical search terms based on items corresponding to a shopping cart of a user, Amacker does not disclose:
items corresponding to the list of items currently in the shopping cart.
However, Yuan teaches:
items corresponding to the list of items currently in the shopping cart {Yuan, see at least: [0038] the hosting server 16 may display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase. In addition, the hosting server 16 may transmit information about the product input to the search engine server 18 for use in generating search data in response to the system's search request. The hosting server 16 may also receive a recommended product list 28 (shown in FIG. 4B) from the search engine server 18 that includes information associated with products that are selected based on the search criteria}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included recommending search terms based on the list of items in the shopping cart as taught by Yuan in the search query recommendation method of Amacker in order to narrow search results further (Yuan, see: [0050]).

With respect to claim 8, Amacker, Yuan, Guo, and Goyal teach the method of claim 1. Amacker further discloses:
responsive to receiving user input to the user interface {Amacker, see at least: fig 1; [0021] Upon input of at least a partial search query by a user, a search query suggestion window 306 and a list of relevant queries 308 are displayed}:
modifying the set of nearby categorical search terms to correspond to the user input {Amacker, see at least: figs 6A, 6B; [0029] the list of suggested search categories 620 in the category suggestion window 618 is configured to change dynamically based on the search term 612 input by the user}; and
sending, for display via the client device, the modified set of nearby categorical search terms {Amacker, see at least: figs 6A, 6B; [0028] Concurrently with the entry of the search term characters by the user, the processing engine retrieves a plurality of search terms and displays the most relevant search terms 616 in a drop-down search suggestion window 614}.

Regarding claims 9-16 and 17-20, claims 9-16 are directed to a non-transitory computer readable medium, while claims 17-20 are directed to a system. Claims 9-16 and 17-20 recite limitations that are parallel in nature to those addressed above for claims 1-8, which are directed towards a method. Therefore, claims 9-16, and 17-20 are rejected for the same reasons as set forth above for claims 1-8. 
It is noted that claim 9 includes additional elements of:
A non-transitory computer-readable storage medium comprising instructions executable by a processor.
Amacker discloses:
A non-transitory computer-readable storage medium comprising instructions executable by a processor {Amacker, see at least: [0017] Each server can include an operating system that .
It is noted that claim 17 includes additional elements of:
A computer system comprising:
a computer processor; and
a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions.
Amacker discloses:
A computer system comprising {Amacker, see at least: fig 1}:
a computer processor {Amacker, see at least: [0013] These computer components … generally include computer processors}; and
a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions {Amacker, see at least: [0017] Each server can include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions}.


Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant argues “the claims are integrated into a practical application” because “the embeddings and machine-learned scoring model are additional elements that integrate the process of claim 1 into a particular technological field of use (i.e., machine learning), specifically since the machine-learned model and embeddings are trained on characteristics of items and previous search terms and user preferences of the customer to score categorical search terms for the particular customer.” However, Examiner respectfully disagrees with Applicant’s interpretation of an abstract idea being integrated into a practical application. The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states:
“In the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”
In this case, the claims do not recite an abstract idea integrated into a practical application because the claims merely focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0002] and [0065] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as improving the relevancy of search term recommendations. Although the claims include computer technology such as a client device, a user interface, a database, an online concierge system, the user’s online shopping cart, embeddings for items in the list of items, embeddings for the previous search terms, a machine-learned scoring model, and an embedding for a customer associated with the client device, such elements are recited in a high-level, generic manner and merely peripherally incorporated in order to implement the abstract idea. The claimed process is merely employing generic processor and/or computer components and/or machine learning models used in generic systems to improve search term recommendations, i.e. commercial and mental process. As such, the claims recite no more than a general link to a particular 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 11-12 of the Remarks, Applicant argues “claim 1, and claims 9 and 17, are patentable over the cited references” because “Guo's embeddings are trained based on member profile data and activity information, not the specific ‘characteristics of items... [and] previous search terms.’ Guo, paragraph [0061]. Further, the embeddings of Guo do not reflect ‘user preferences of a customer,’ such as ‘dietary restrictions the customer follows... and items the customer is partial to.’ Specification, paragraph [0045]. Rather, Guo's embeddings only generally describe member profile data.” While Examiner agrees that Guo does not disclose that the embeddings are trained on characteristics of the items or previous search terms, Examiner respectfully disagrees with Applicant’s interpretation of the rejection in regards to the combination of references. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Amacker discloses characteristics of items and characteristics of previous search terms because, for example, the number of mouse clicks on a particular link associated with an item is a characteristic of an item and the number of times a user has executed a search query for an item is a characteristic of the previous search terms (Amacker: [0024]). Amacker does not disclose characteristics of user preferences, but Yuan teaches customer data that includes customer personal preferences, which is used in recommending items to the user (Yuan: [0109]). Yuan is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate a user profile with personal preferences in the search query recommendation system of Amacker, and modifying Amacker to include the elements of Yuan would be obvious because it would narrow search results further (Yuan, see: [0050]). Neither 
	
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo, Xuan et. al. (US 11151608 B1) was used to understand other search query recommendation methods and systems, particularly using embeddings in neural networks.
Sullivan (2011 NPL) was used to understand how Google uses and improves its autocomplete feature on the search engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625